Citation Nr: 1610273	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  13-14 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Coast Guard from September 1972 to January 1975; he died in May 2010 and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The claim was before the Board on a previous occasion, and in November 2015, it was referred to the Veterans Health Administration (VHA) for an expert psychiatric opinion.  The claim is now ripe for appellate review.  

The appellant appeared at Travel Board hearing in February 2014.  A transcript is of record.  


FINDING OF FACT

The evidence is at least in relative equipoise with respect to a finding that service-connected dysthymia, at least in part, made the Veteran's mental state so diminished at the time proximate to his demise so as to impede his ability to make proactive decisions regarding treatment for his fatal physical conditions; in other words, it is at least as likely as not that the service-connected mental health disorder substantially and materially contributed to the Veteran's death.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.312 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria-Cause of Death

Applicable law provides that service connection will be granted if it is shown that the Veteran had a disability resulting from an injury experienced or a disease contracted in the line of duty, or for aggravation in the line of duty of a preexisting injury or disease, in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 

That an injury or disease occurred in service alone is not enough; there must be chronic disability resulting from that injury. If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Under the relevant law, to establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  For a service-connected disability to be the cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2015).

A contributory cause of death, however, is inherently not related to a principal cause. In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312.  It is not sufficient to show that it casually shared in producing death; rather, it must be shown that there was a causal link.  Id. Service-connected diseases or injuries involving active processes affecting vital organs receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the view of whether there were resulting debilitating effects and general impairment of health to an extent that would render a person materially less capable of resisting the effects of other disease or injury primarily causing death.  Id.

Analysis

The Veteran died in May 2010.  The appellant, his surviving spouse, alleges that his service-connected dysthymia caused, or substantially and materially contributed to, his demise.  

A certificate of death notes that the Veteran's immediate cause of death consisted of unspecified "unknown natural causes" and acute renal failure.  He had been in cancer treatment in the time preceding his death.  The appellant argues that his mental state had become so poor during his cancer treatment and treatment for renal failure that he did not make accurate decisions about his health which could have prolonged his life for some period of time.  Specifically, she alleges that the Veteran failed to seek dialysis treatment when offered to him, and has noted that hospice health care providers determined that the Veteran did not appreciate the severity of his physical decline.  It is asserted that the lack of competent decision-making, as due to service-connected dysthymia, substantially and materially contributed to the Veteran's death.  

In August 2009, during a VA examination, the Veteran mentioned that he would "lose track of his thoughts" while undergoing chemotherapeutic and radiation treatment.  He mentioned an overall decline in his psychiatric symptoms to the VA provider during his cancer treatment.  Also in 2009, VA clinical records documented "anxiety and mood complaints exacerbated by physical complaints" as being present.  

The last non-palliative treatment offered to the Veteran was in April 2010, when blood transfusion was performed approximately one month prior to death.  In the days preceding his death in May, the Veteran did not seek to have dialysis or any curative or remedial medical treatment.  

The Board, in noting this, referred the claim to a VA psychiatrist to determine as to if it was at least as likely as not that service-connected dysthymia caused, or substantially and materially contributed to, the cause of death.  

In response, a letter from a staff psychiatrist with the Indianapolis VA Medical Center (VAMC), dated in January 2016, noted that the Veteran died from acute renal failure, terminal lung cancer, and chronic obstructive pulmonary disease (COPD).  It was articulated by this clinician that dysthymia "can make people less motivated to do things, including taking care of themselves."  Further, as the Veteran was on palliative care, it was opined that such a condition "could affect brain functioning and judgment as well."  The psychiatrist stated that "it is hard for me to disentangle dysthymia as causative of his alleged lack of motivation in seeking more proactive care."  That is, the Veteran's service-connected medical condition could not be removed as playing a substantial role in his not pursuing more aggressive treatment which might have prolonged his life.  As a caveat, it was also mentioned that a patient with a similar medical condition, without having dysthymia, "might experience a similar course."  That caution, however, did not exclude the notion that, in the Veteran's case, dysthymia could have played a substantial role in problematic decisions regarding his well-being.    

While the psychiatrist's opinion is not unequivocally supportive of the appellant's contentions, it is favorable to the claim.  Indeed, it is not debated that the Veteran, at the time of his death, was experiencing a severe mental health crisis and that service-connected dysthymia was part of this.  Further, as noted, the Veteran's spouse has reported that he was not acutely aware of the seriousness of his condition given information she received from hospice providers, and in the days prior to death, the Veteran did not seek dialysis to combat his fatal renal failure.  This was noted by the VA psychiatrist in his description of the Veteran as lacking motivation to seek more proactive care.  Essentially, the VA psychiatrist, in noting that he could not "disentangle [service-connected] dysthymia as causative of" such a lack of motivation, he was describing the overall mental health disability picture as complicated in nature.  He also noted that "brain functioning and judgment" could be affected by the presence of dysthymia while positing his rationale.  In other words, while it could not be stated to a degree of complete certainty, the VA psychiatrist opined that the complicated mental health disability picture, which included dysthymia, certainly could be productive (or, at least, contributory) to his lack of a desire to continue with more aggressive treatment which would have extended his life.  Implicit in this opinion was that a significant contributory impact of dysthymia in affecting the Veteran's judgment with respect to decisions about his care, to include decisions to continue life-sustaining treatment, could not be ruled out.  As such, the opinion is supportive of the appellant's contentions.  

When the evidence is at least in relative equipoise, the Board must resolve all benefit of the doubt in favor of the Veteran.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Given the opinion of the VA psychiatrist, the Board cannot rule out that the nature of the Veteran's dysthymia was such that it did not have a significant impact in his decision-making with respect to his health care proximate to the time of his death.  It is reasonably inferred from this that, particularly with respect to his choices to not carry out dialysis and renal care, his service-connected dysthymia, at least in part, prevented him from choosing to engage in life-extending and non-palliative medical interventions.  As such, the Veteran's mental state in the time proximate to his death, which was impacted by his service-connected dysthymia, at least as likely as not substantially and materially contributed to his death.  Thus, the claim for service connection for the cause of death will be granted.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.  



____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


